Citation Nr: 1014507	
Decision Date: 04/16/10    Archive Date: 04/29/10

DOCKET NO.  07-13 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to recognition of the Veteran's son as a 
"helpless child" on the basis of permanent incapacity for 
self-support prior to attaining age 18.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Counsel




INTRODUCTION

The Veteran had active military service from October 1973 to 
September 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut.

The Veteran was scheduled for a Board hearing in Washington, 
DC in April 2010, but failed to appear.


FINDINGS OF FACT

1. The Veteran's son was born in November 1983 and attained 
the age of 18 in November 2001.

2.  The Veteran's son was born with multiple birth defects 
including spina bifida involving the first sacral vertebra, 
absent left kidney, right kidney drainage tube abnormality, 
abnormal development of the floor of the bladder resulting in 
urinary incontinence (faulty control mechanism) and an 
imperforate anus.  Over the first 16 years of his life, the 
Veteran's son underwent multiple surgeries due to the kidney, 
bladder and anus birth defects resulting in correction of the 
imperforate anus, partial correction of the urinary 
incontinence, and a kidney transplant.

3.  The Veteran's son completed four years of high school in 
June 2003 and was a student in good standing throughout.  

4.  The evidence of record does not establish that the 
Veteran's son was permanently incapable of self-support by 
reason of mental or physical defect at or before he attained 
the age of 18.




CONCLUSION OF LAW

The criteria for recognition of the Veteran's son as a 
"helpless child" on the basis of permanent incapacity for 
self-support prior to attaining age 18 have not been met.  38 
U.S.C.A. § 101(4) (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.57, 3.102, 3.315, 3.356 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009) describe VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete 
application VA benefits, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and notify the claimant and 
his or her representative, if any, of what information and 
evidence not already provided, if any, is necessary to 
substantiate, or will assist in substantiating, the elements 
of the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

In the present case, notice was initially provided to the 
Veteran in April 2004, prior to the initial AOJ decision on 
his claim.  Additional notice was provided to the Veteran in 
April 2007.  The Board finds that the notices provided fully 
comply with VA's duty to notify.  Likewise, the Veteran has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim.  He was told it 
was his responsibility to support the claim with appropriate 
evidence and has been given the regulations applicable to 
VA's duty to notify and assist.  Indeed, the veteran 
submitted evidence in connection with his claim, which 
indicates he knew of the need to provide VA with information 
and evidence to support his claim.  Thus the Board finds that 
the purposes behind VA's notice requirement have been 
satisfied, and VA has satisfied its "duty to notify" the 
Veteran, and any error in this regard is harmless.   

With respect to VA's duty to assist, VA is only required to 
make reasonable efforts to obtain relevant records that the 
veteran has adequately identified to VA.  38 U.S.C.A. 
§ 5103A(b)(1).  All efforts have been made to obtain 
relevant, identified and available evidence, and VA has 
notified the Veteran of any evidence that could not be 
obtained.  VA, therefore, has made every reasonable effort to 
obtain all records relevant to the Veteran's claim.

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the Veteran at every stage of this case.  
Additional efforts to assist or notify him would serve no 
useful purpose.  Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of his claim. 

II.  Analysis

The Veteran claims that his son is permanently incapable of 
self-support before the age of 18 due to certain birth 
defects.  He claims that no one will hire his son, and there 
is no way he can support himself.  Thus, he is seeking to 
have his son declared a "helpless child" so he can be added 
as a dependent of the Veteran.

VA provides certain benefits for a child of a veteran who is 
shown to be permanently incapable of self-support by reason 
of mental or physical defect by or before his or her 18th 
birthday.  38 U.S.C.A. § 101(4)(A)(ii); 38 C.F.R. §§ 
3.57(a)(1)(ii), 3.356.  

Rating determinations will be made solely on the basis of 
whether the child is permanently incapable of self-support 
through his/her own efforts by reason of physical or mental 
defects.  The question of permanent incapacity for self-
support is one of fact for determination by the rating agency 
on competent evidence of record in the individual case.  
Rating criteria applicable to disabled Veterans are not 
considered controlling.  Principal factors for consideration 
are:

1) that a claimant is earning his/her own support is prima 
facie evidence that he/she is not incapable of self-support.  
Incapacity for self-support will not be considered to exist 
when the child by his/her own efforts is provided with 
sufficient income for his/her reasonable support;

2) a child shown by proper evidence to have been permanently 
incapable of self-support prior to the date of attaining the 
age of 18 years, may be so held at a later date even though 
there may have been a short intervening period or periods 
when his/her condition was such that he/she was employed, 
provided the cause of incapacity is the same as that upon 
which the original determination was made and there were no 
intervening diseases or injuries that could be considered 
major factors.  Employment which was only casual, 
intermittent, tryout, unsuccessful, or terminated after a 
short period by reason of disability, should not be 
considered as rebutting permanent incapability of self- 
support otherwise established;

3) employment of a child prior or subsequent to the 
delimiting age may or may not be a normal situation, 
depending on the educational progress of the child, the 
economic situation of the family, indulgent attitude of 
parents, and the like.  In those cases where the extent and 
nature of disability raises doubt as to whether they would 
render the average person incapable of self-support, factors 
other than employment are for consideration.  In such cases 
it should be considered whether the daily activities of the 
child in the home and community are equivalent to the 
activities of employment of any nature within the physical or 
mental capacity of the child which would provide sufficient 
income for reasonable support.  Lack of employment of the 
child either prior to the delimiting age or thereafter should 
not be considered as a major factor in the determination to 
be made, unless it is shown that it was due to physical or 
mental defect and not to mere disinclination to work or 
indulgence of relatives or friends; and

4) the capacity of a child for self-support is not 
determinable upon employment afforded solely upon sympathetic 
or charitable considerations and which involved no actual or 
substantial rendition of services. 

38 C.F.R. § 3.356(b).
Here, the Veteran's son was born in November 1983.  He 
attained the age of 18 in November 2001, so evidence 
discussing his condition at that time is of prime importance.  
In the present case, there is a lack of evidence as to the 
status of the son's health at or around the time he turned 
18.  

The only medical evidence of record discussing the son's 
health is two letters from a treating physician to the 
Veteran dated in March 1998 and January 1999.  The Board 
notes the son would have been ages 15 and 16, respectively, 
at the times these letters were written.  The March 1998 
letter indicates that the Veteran's son was born with many 
different birth defects.  The first defect noted was spina 
bifida of the first sacral vertebra but no comment is made 
indicating that this condition was causing any present 
impairment.  Next, the physician notes that the Veteran was 
born with a solitary kidney, the left one being absent.  In 
addition, he was born with an abnormality of the drainage 
tube from the right kidney in that it bypassed the bladder 
and emptied into the urethra below the bladder.  Because of 
this abnormality, the floor of his bladder was abnormal in 
its development, and he was left with a bladder that has a 
faulty control mechanism.  The physician indicated that 
operations had been done to attempt to correct the 
incontinence problem, which were only partially successful.  
The physician was hopeful that with growth and development, 
the Veteran's son would get over this malformation.  
Additionally, the physician noted that the bladder anomaly 
eventually led to slow gradual destruction of the solitary 
right kidney and the Veteran's son eventually required a 
kidney transplant, which the Veteran provided the kidney for 
and had worked well.  Finally, the physician indicated that 
the Veteran's son was also born with a congenital imperforate 
anus that was surgically corrected.  

In the second letter dated in January 1999, the physician 
emphasized that everything in his March 1998 letter was still 
true.  In addition, he indicated that the Veteran's son had 
had some difficulties with recurring urinary infection that 
was affecting his transplanted kidney and for which he had 
been hospitalized.  The physician stated that the Veteran's 
son has a major birth defect that has been managed fairly 
well, but not perfectly, through the years, and that they had 
gotten good results but that he still required very close 
follow-up in the future and may require additional surgery 
before the problem is absolutely controlled.

So it is clear that the Veteran's son had a serious 
impairment at the age of 16.  What is not clear from the 
evidence of record is the status of his condition at the age 
of 18 (i.e., whether it had worsened, or at the very least 
remained static), and that because of these physical defects 
he is permanently incapable of self-support.  This medical 
evidence fails to address the Veteran's son's ability to 
obtain or sustain employment, which makes sense since he was 
only a teenager at the time.  Furthermore, it is clear from 
the physician's January 1999 letter that there was a 
possibility that the Veteran's son's condition could improve 
if not become "absolutely controlled."  Thus, the medical 
evidence of record fails to establish the presence of such a 
physical defect at the age of 18 that would cause the 
Veteran's son to have been permanently incapable of self-
support.

Furthermore, the claims file contains a September 2003 
statement from the principal from the high school the son 
attended that states that he was a student in good standing 
from the Fall of 1999 until his graduation in June 2003.  
This statement shows a couple things.  First, it shows that 
he timely completed his high school education.  Second, it 
shows that he was in good standing as a student.  Thus, this 
letter indicates that the Veteran's physical health due to 
his birth defects did not result in any significant 
impairment sufficient to derail him from successfully and 
timely completing his high school education.  The Board notes 
that evidence in the claims file also indicates that he had 
enrolled to start at the community college part time (9 
credit hours) in September 2003, but there is no indication 
in the file as to whether he in fact completed a college 
education.

Based on this evidence, the Board finds that it fails to 
establish entitlement to dependency status for the Veteran's 
son as a helpless child.  The Board notes that the RO twice 
sent letters to the Veteran advising him of the specific 
types of evidence he needed to submit in order to support his 
claim.  In response, he only submitted the two letters from 
the private physician, which are untimely in that they are 
from when the Veteran's son was ages 15 and 16 rather than 
age 18 and which fail to provide evidence that the Veteran 
was unable to provide self-support because of his physical 
condition.  What's more, the January 1999 letter actually 
suggests that his son's condition was expected to improve and 
may even become controlled.  In addition, despite his 
allegations in his Notice of Disagreement, the Veteran has 
failed to provide any evidence to support these contentions.  
Such evidence may include medical records establishing the 
status of his son's physical condition, a medical opinion 
regarding the effect his son's condiiton would have on his 
employability, statements from potential employers, or even a 
statement from his son regarding failed attempts to seek 
employment.  Furthermore, the Veteran has not submitted 
evidence that his son has been a member of his household 
since he turned 18 in November 2003 or that he pays for his 
son's support.  

The duty to assist is a two-way street.  If the Veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the relevant evidence. Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Furthermore, the 
ultimate burden is on the Veteran to submit sufficent 
evidence to prove his claim.  See 38 C.F.R. § 3.159.

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against finding that the 
Veteran's son is a helpless child because he was permanently 
incapable of self-support by the age of 18.  The 
preponderance of the evidence being against the Veteran's 
claim, the benefit of the doubt doctrine is not applicable.  
Consequently, the Veteran's claim must be denied.


ORDER

Entitlement to recognition of the Veteran's son as a 
"helpless child" on the basis of permanent incapacity for 
self-support prior to attaining age 18 is denied.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


